Citation Nr: 1748751	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  17-41 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability.

3.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for a right hand disability, currently rated as 50 percent disabling.

5.  Entitlement to an increased rating for a right hip disability, currently rated as 10 percent disabling for limitation of flexion and as noncompensable for limitation of extension.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2015 and May 2016 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board via videoconference in August 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, an increased rating for bilateral hearing loss, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At his August 2017 hearing, the Veteran requested that his appeal with regard to the issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss be withdrawn.

2.  The claim for service connection for a low back disability was previously denied in an October 2006 decision. 

3.  Evidence added to the record since the last final October 2006 rating decision is cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.

4.  Throughout the appeal period, the Veteran's right hand disability has been manifested by severe neurological impairment of the thumb and fingers.

5.  Throughout the appeal period, the Veteran's right hip disability has been manifested by extension of the thigh to greater than 5 degrees and flexion of the thigh to greater than 45 degrees, without compensable limitation to abduction, adduction, or rotation of the hip joint.  Ankylosis, flail joint, or impairment of the femur was not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The October 2006 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38. C.F.R. § 20.1104 (2016). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  The criteria for a rating in excess of 50 percent for a right hand disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a , Diagnostic Codes (DCs) 5003, 8512 (2016).

5.  The criteria for a rating in excess of 10 percent for the Veteran's right hip disability, flexion, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102 , 4., 4.2, 4.7, 4.10, 4.21, 4.71a, DC 5252 (2016).

6.  The criteria for a compensable rating for the Veteran's right hip disability, extension, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102 , 4., 4.2, 4.7, 4.10, 4.21, 4.71a, DC 5253 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204 (c). 

In August 2017, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss as identified in the July 2017 statement of the case.  

At his 2017 hearing, the Veteran stated that he no longer wished to pursue the claim of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss is dismissed.

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a low back disability in a October 2006 rating decision.  The Veteran did not appeal that rating decision or submit additional evidence within one year and thus the decision is final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1104. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 


The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the last final denial in October 2006, the RO denied the Veteran's claim based upon a review of the service treatment records and post-service treatment records.  The RO found that although the service treatment records documented a muscular injury to the low back in September 1975, there was no indication of a continuity of back symptoms following that injury or until May 2005, many years following service separation.  Thus, the RO denied the claim for lack of a medical nexus between the current back disability and service.

Since the October 2006 rating denial, the Veteran has put forth new contentions regarding continuity of symptoms since service.  Specifically, the Veteran has stated that he did continue to experience back pain following the 1975 back injury, but that he did not seek treatment following service separation because he could not afford medical care.  He reported that although the evidence showed that he injured his back in a 1994 work injury, that was incident was not the beginning of his back pain.  The Board finds that these new statements are competent and credible evidence in support of the Veteran's claim and trigger the duty to assist to obtain a comprehensive medical opinion.  While a VA examination was obtained in July 2017, the examiner did not discuss the Veteran's lay statements regarding continuity of symptoms since service.  Therefore, further development is necessary.

Increased Ratings

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. Â§Â§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 


Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Right Wrist Disability

When rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be mild, or at most, moderate in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The Veteran's right hand disability has been rated under DC 8512, which pertains to paralysis of the lower radicular group of the upper extremity.  Complete paralysis of the lower radicular nerve, which is rated as 70 percent disabling for the dominant arm and as 60 percent for the minor arm, contemplates all intrinsic muscles of the hand, and some or all of flexors of the wrist and fingers, paralyzed.  Disability ratings of 20 percent, 40 percent and 50 percent for the major arm, and of 20, 30, and 40 percent for the minor arm, are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a , DC 8512.

The Veteran contends that his right hand is severely disabled in that he can hold a fork and write for a short period of time, but he cannot accomplish other movements with his hand.  

The medical evidence during the appeal period, beginning at the time of the April 2016 VA examination, reflects that the Veteran suffers from pain and weakness in the right hand and thumb.  On April 2016 VA examination, he was noted to be right hand dominant.  Range of motion testing of the right hand was assessed to be normal.  The examiner found no indication of loss of motion on repetition.  The examiner stated that because the Veteran had not being examined after repetitive use over time, related additional loss could not be estimated.  Muscle strength testing showed a 4/5 hand grip.  There was no muscle atrophy.  There was evidence of arthritis of the right hand.  There were no other significant symptoms.  The examiner determined that the Veteran's right hand disability did not affect his ability to complete occupational tasks.  There was no current evidence of a chronic strain of the right hand or fingers.

On June 2017 VA examination, the Veteran reported a sharp cramping sensation up his right forearm, numb right fingertips, and pain and stiffness in his right wrist.  Muscle strength testing was 4/5 in the right wrist.  Sensory examination was decreased, but not absent, throughout the upper extremity.  The Veteran was assessed to suffer from mild incomplete paralysis of the radial, median, and ulnar nerves.  The examiner found that the Veteran's right hand pain and weakness would make it difficult for him to do many required tasks in most jobs.  

When reviewing the above evidence, the Board finds that a rating higher than 50 percent is not warranted.  Complete paralysis of the right hand and wrist has not been shown on examination.  The Board finds that separate neurological ratings are not appropriate in this instance, as the evidence does not demonstrate that the Veteran suffers from separate disabling symptoms related to each nerve.  Rather, he experiences wrist numbness, pain, and weakness as a whole and such has actually been described as mild in degree during the appeal period.  Moreover, the Board finds that a separate rating for degenerative arthritis of the right hand is not warranted, as although arthritis affects the Veteran's musculoskeletal system rather than his neurological system, his resulting symptoms of pain, weakness, and stiffness in the right hand were primarily considered when the 50 percent rating was assigned under DC 8512.  In fact, the Veteran's symptoms appear to be less severe than the current 50 percent rating contemplates.  He is currently in receipt of compensation that accounts for all disabling symptoms described with regard to his right hand.  Significantly, the June 2017 VA examiner concluded that the Veteran's right upper extremity neuropathy was not due to his service-connected right hand arthritis with chronic strain/sprain.  In 2016, the VA examiner concluded that the Veteran's service-connected right hand arthritis with chronic strain/sprain was not currently symptomatic.  Thus, any higher or separate rating would not be appropriate in this instance. 

Right Hip Disability

The hip is rated under Diagnostic Codes 5250 through 5255.  Diagnostic Code 5251 provides a maximum 10 percent rating for limitation of thigh extension to 5 degrees.  Diagnostic Code 5252 provides for 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 30 degrees, 20 degrees and 10 degrees, respectively.  Diagnostic Code 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs); a 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.  The Veteran has not been shown to suffer from ankylosis of the hip, flail joint of the hip, or impairment of the femur.  Thus, DCs 5250, 5254, and 5255 are not pertinent to the claim.

Turning to the evidence record during the appeal period, beginning in December 2014, on August 2015 VA examination, the Veteran reported aching pain in his right hip that would interrupt his sleep.  He used a cane, primarily for his back condition, but could only walk about half a mile at a time.  He reported that he could not climb ladders or transfer in and out of heavy equipment that he used to operate for his previous job.  Range of motion testing showed flexion of the hip from 0-112 degrees, extension from 0-24 degrees, abduction from 0-40 degrees, and adduction from 0-25 degrees, or full.  The Veteran was able to cross his legs.  It was noted that his range of motion limitations would limit his activities that required squatting or climbing.  There was pain noted on examination and such caused functional loss.  The pain appeared to be moderate to marked in severity.  On repetitive testing there was additional loss of motion, in that flexion was limited to 95 degrees, extension was limited to 22 degrees, abduction was limited to 36 degrees and adduction was limited to 25 degrees.  Muscle strength was 5/5.


On April 2016 VA examination, range of motion testing showed flexion of the hip from 0-110 degrees, extension from 0-25 degrees, abduction from 0-35 degrees, and adduction from 0-25 degrees.  The Veteran reported that his low back was affecting his ability to move his right hip on examination.  There was no evidence of pain on weightbearing.  The examination was otherwise consistent with the findings on 2015 VA examination.  The examiner found no evidence of functional impact on the Veteran's employment.

When applying the rating schedule to the medical evidence, the Board finds that higher ratings for the Veteran's right hip disability are not warranted, in that the necessary loss of range of motion has not been demonstrated.  In fact, the Veteran's current 10 percent rating under DC 5252 accounts for his symptoms of pain as he has described, as he does not meet the criteria for a compensable rating under this code.

In this case, the Board finds that higher ratings for the Veteran's right hand disability and right hip disability are not warranted.  The VA treatment records dated during the appeal period do not otherwise demonstrate or support a finding of a more severe right hip or right hand disability.  Rather, the Board finds that the Veteran's functional loss on examination is contemplated by the current ratings.  See Deluca, supra.  Moreover, the Board finds no evidence that the Veteran suffers from pain on non-weightbearing of the right lower extremity that would impact his claim.

The Board has considered whether a higher rating might be warranted for any period of time for the bilateral ankle disabilities of left hip disability.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).







ORDER

The appeal of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss is dismissed.

A rating in excess of 50 percent for a right wrist disability is denied.

A rating in excess of 10 percent for limitation of flexion of the right hip is denied.

A compensable rating for limitation of extension of the right hip is denied.


REMAND

With regard to the Veteran's claim for service connection for a low back disability, the service treatment records reflect that in May 1975, the Veteran reported a backache that was progressing to his neck as well as a headache.  In 1975, the Veteran reported intermittent pain in his low back.  He had fallen in basic training and landed on his back.  He reported that while driving a truck, he would get pain in his back that would require him to stop and rest for several minutes.  The assessment was muscular strain pattern of pain.  On November 1976 separation examination, the Veteran reported back pain, etiology unknown.  The Veteran contends that he continued to experience back pain during service and post-service, but did not seek medical treatment because he could not afford care.  Post-service records reflect the Veteran's report, including on May 2009 Social Security Administration examination, the he had been experiencing back problems since a work injury in 1994.  However, given the Veteran's contentions that the 1994 work incident was actually a re-injury, and that he had been continuously experiencing back pain prior to 1994, the Board finds that a new VA opinion that considers those contentions is necessary.



With regard to the Veteran's claim for an increased rating for bilateral hearing loss, at the Veteran's August 2017 hearing, he reported that his hearing loss had worsened in severity since the most recent VA examination conducted in 2015 and he requested that a new VA examination be administered in order to accurately assess his disability.  On remand, a new VA examination should be obtained.

With regard to the Veteran's claim for a TDIU, the Board finds that the such claim is intertwined with the above claims already being remanded.  In that regard, if the Veteran's claim for service connection for a low back disability is granted on remand, further opinion should be obtained as to functional effects of his back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the etiology of his low back disability.  The examiner should review the claims file.  The examiner should provide an explanation for the opinions reached.

a)  Is it at least as likely as not (within a 50 percent probability or greater) that the Veteran's low back disability was caused or aggravated by his service, or had its onset in service, to include consideration of the May 1975 record where the Veteran reported a backache that was progressing to his neck as well as a headache, the September 1975 record when the Veteran reported intermittent pain in his low back after he had fallen in basic training and landed on his back, and the November 1976 separation examination, when the Veteran reported back pain, etiology unknown.  The examiner should also consider and discuss the Veteran's report that he experienced back pain in service and following service separation, and prior to his 1994 on-the-job back injury.

b)  Is it at least as likely as not (within a 50 percent probability or greater) that the Veteran's low back disability was caused or permanently aggravated by the Veteran's service-connected right hip disability?

2.  Schedule the Veteran for an examination to determine the current severity of his bilateral hearing loss.  The appropriate Disability Benefits Questionnaire, DBQ, should be utilized if possible.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  If the Veteran is granted service connection for a low back disability, obtain an appropriate opinion as to the functional impact the Veteran's low back disability with regard to his employability.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


